Title: Conversation with George Beckwith, [15–20 October 1790]
From: Beckwith, George,Hamilton, Alexander
To: 


[New York, October 15–20, 1790]
Mr. _____ I have read the determination of the National Assembly of France of the 25th. of August, respecting the Family Compact, their cordial support of Spain seems at present very questionable.
I cannot help thinking that the friendship of this country is not unimportant to you, even at present, and it will become infinitely more so; the resources of France and of Spain if well administered are very great, and the securing the good will and the affection of the States may have political weight; I speak with great delicacy certainly of what ought to be your policy with regard to us, from my natural bias in favor of this country, but I am inclined to believe that it might be an advantageous measure for you to Open your West India islands to us under certain limitations at the commencement of a War; it would afford you a cheap and a very plentiful supply: I only throw out this idea as it strikes me, and it might take place for a short time as a mere matter of experiment.
Major Beckwith. I imagine the possession of New Orleans would be of great importance to you?
Mr. _____ The rapid increase of our Western country is such, that we must possess this outlet, in a very short space of time, whatever individual interests may be opposed to it, the general advantage of the States points it out most evidently.
Major Beckwith. I cannot help thinking, that it Would be greatly for the benefit of your Western territory if you were to conclude a just and honorable peace with the savages within your limits, in a contest between you and them I am inclined to believe you have more to lose than they have?
Mr. _____ It is consistent with our system to terminate Indian differences by accommodation, in the present instance General St. Clair “the governor of our Western country” had made many arrangements and matters had gone such a length, that we could not put a negative upon this business without disobliging our Western people; one tribe has some causes of complaint, the others have not; it is somewhat late in the season and possibly the present expeditions will have no great effect, but they will Mark the disposition of our government; “exclusive of the regular troops” the Militia is numerous, and the prospect of an early Campaign next year may make some impression; General Clarke of Virginia tells me the Indians in that part of the world are in the practice of burying their grain to conceal it from an enemy, and that they effect this with much address, consequently very usually with success.
Major Beckwith. We have now a probability of a Spanish war, and a possibility of a French one, I trust it will not interrupt our tranquility with you?
Mr. _____ It is the determination of all the gentlemen who take a leading Part in the affairs of this country to preserve an honorable attention to their engagements with foreign powers, I speak to you on this head merely the opinions of an individual; it does not appear to me from the present condition of things, that we shall consider it to be encumbent upon us, to take any part with France in a contest in which she is altogether an auxiliary, it will be for our consideration whether we ought not to avail ourselves of the period in which Spain shall be involved in a war, to secure those points which are in contest between us and that power; things may change, but as they are circumstanced at present, we are in my opinion perfectly at liberty to follow up our own interest, and certain Matters have occurred since the peace, which leave us altogether free with respect to France even if she should go to war as a principal: I think it proper also on this occasion, to declare positively and directly, that no treaty, stimpulation, or agreement of any sort subsists between us and France, excepting the public printed treaty universally known.
Major Beckwith. I trust the judicial branch of your government will apply an effectual remedy to those complaints made by our Merchants against the laws passed since the peace, especially in the southern States, which impede the ordinary course of justice between debtors and creditors?

Mr. _____ I have the most perfect confidence That this will be the case; by our constitution treaties with foreign powers are to be considered by our courts of justice as the law of the land; the judges in general are men whose opinions on this subject are perfectly well ascertained, and nothing but an insurrection in opposition to their decisions can in future prevent the regular and usual course of justice; I admit that individual losses have arisen from the delays hitherto too often practiced, these are not to the extent commonly represented, taken in the general, however prejudicial to individuals, and such proceedings are by no means defensible.
By various communications made to me as well from the Eastern as from the Southern States, our government acquires daily strength and consistence in the public mind, it is found to produce many beneficial effects to the Nation at large; I am persuaded when our Census is completed we shall have at least three Millions and a half of people, at this time we are capable of making considerable exertions, even Maritime ones, if from circumstances it became a measure of government to encourage them, and I must beg leave to repeat its being my opinion, that looking forward particularly to what may be the expected condition of this country in a few years, it would be an Act of Wisdom in the Minister of Great-Britain to attach and connect the States upon political as well as commercial considerations.
It seems proper to mention to you at this time, that last Summer it was intended to Have written to Lord Dorchester on the subject of our eastern boundary with your provinces, for which purpose directions had been given to the Secretary of State, but the matter was put off, from the expectation that his Lordship would have been here before this time.
Major Beckwith. You are going to remove in a few days to Philadelphia; if any thing should happen that I might wish to communicate to you, can you point out a mode of my doing it by letter?
Mr. _____ That would be precarious, there seems a necessity for my seeing you.
